DETAILED ACTION
Allowable Subject Matter
Claim(s) 1-15 is/are allowed.

The following is an examiner’s statement of reasons for allowance:
The elements of independent claim(s) 1, 6, 11 were not found through a search of the prior art, nor were they considered obvious by the examiner. In particular, among the prior art of records, US 20120272090 A1 do/does not teach or suggest, in combination with the remaining limitations: “in response to detecting a recovery trigger to repair an operating system of the computing device, identify an operating system of the electronic device;… map a virtual network interface of the computing device to a transceiver of the electronic device; and retrieve recovery data from a repository via the virtual network interface…”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE LIN whose telephone number is (571)431-0706.  The examiner can normally be reached on Monday-Friday; 8 a.m. - 5 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571) 272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KATHERINE LIN/Primary Examiner, Art Unit 2113